 



Exhibit 10.1
COUNTRYWIDE FINANCIAL CORPORATION
SUPPLEMENTAL SAVINGS AND INVESTMENT
DEFERRED COMPENSATION PLAN
Effective February 1, 2006

 



--------------------------------------------------------------------------------



 



COUNTRYWIDE FINANCIAL CORPORATION SUPPLEMENTAL SAVINGS AND
INVESTMENT
DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

                      PAGE
SECTION 1
  DEFINITIONS     1  
 
           
SECTION 2
  ELIGIBILITY     5  
 
           
SECTION 3
  DEFERRAL ELECTIONS     5  
 
           
SECTION 4
  PLAN SPONSOR CONTRIBUTIONS     7  
 
           
SECTION 5
  CREDITING ACCOUNTS     7  
 
           
SECTION 6
  VESTING     9  
 
           
SECTION 7
  DISTRIBUTIONS     9  
 
           
SECTION 8
  ADMINISTRATION OF THE PLAN     11  
 
           
SECTION 9
  CLAIM REVIEW PROCEDURE     12  
 
           
SECTION 10
  LIMITATION OF ASSIGNMENT, PAYMENTS TO LEGALLY
INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS     16  
 
           
SECTION 11
  LIMITATION OF RIGHTS     17  
 
           
SECTION 12
  AMENDMENT TO OR TERMINATION OF THE PLAN     17  
 
           
SECTION 13
  ADOPTION OF PLAN BY AFFILIATES     18  
 
           
SECTION 14
  MISCELLANEOUS     18  

i 



--------------------------------------------------------------------------------



 



COUNTRYWIDE FINANCIAL CORPORATION SUPPLEMENTAL SAVINGS AND
INVESTMENT
DEFERRED COMPENSATION PLAN
     THIS INDENTURE is made on the 30th day of December, 2005, by COUNTRYWIDE
FINANCIAL CORPORATION, a corporation duly organized and existing under the laws
of the State of Delaware (the “Primary Sponsor”).
W I T N E S S E T H:
     WHEREAS, Countrywide Financial Corporation desires to establish an unfunded
deferred compensation plan, generally effective as of February 1, 2006, which
provides supplemental retirement income benefits for a select group of
management or highly compensated employees through deferrals of salary, bonuses
and commissions, and through discretionary employer contributions under such
plan.
     NOW, THEREFORE, the Primary Sponsor does hereby establish and adopt the
Countrywide Financial Corporation Supplemental Savings and Investment Deferred
Compensation Plan, effective February 1, 2006, to read as follows:
SECTION 1
DEFINITIONS
     Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following words and phrases shall, when used
herein, have the meanings set forth below:
     1.1 “Account” means the bookkeeping accounts established and maintained by
the Plan Administrator to reflect the interest of a Participant under the Plan
and shall include the following:
     (a) “Employee Deferred Account” which shall reflect a Participant’s
interest in contributions credited to a Participant pursuant to Section 3, as
adjusted pursuant to Section 5.
     (b) “Employer Contribution Account” which shall reflect a Participant’s
interest in contributions credited to a Participant pursuant to Section 4, as
adjusted pursuant to Section 5.
     1.2 “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor, (b) any other trade or business (whether or not incorporated)
under common control (within the meaning of Code Section 414(c)) with a Plan
Sponsor, (c) any other corporation, partnership or other organization which is a
member of an affiliated service group (within the meaning of Code Section
414(m)) with a Plan Sponsor, (d) any other entity required to be aggregated with
a Plan

1



--------------------------------------------------------------------------------



 



Sponsor pursuant to regulations under Code Section 414(o); and (e) any other
entity formally designated as an “Affiliate” by the Primary Sponsor.
     1.3 “Beneficiary” means the person or trust that a Participant designated
most recently in writing to the Plan Administrator; provided, however, that if
the Participant has failed to make a designation, no person designated is alive,
no trust has been established, or no successor Beneficiary has been designated
who is alive, the “Beneficiary” means (a) the Participant’s spouse; or (b) if no
spouse is alive, the legal representative of the deceased Participant’s estate.
Changes in designations of Beneficiaries may be made upon written notice to the
Plan Administrator in such form as the Plan Administrator may prescribe.
     1.4 “Bonus” means that portion of Compensation consisting of any cash
incentive or other cash compensation which is specifically classified as a bonus
payment by the Plan Sponsor as eligible for deferral under the Plan and is
awarded by the Plan Sponsor to a Participant based on performance or an
incentive as remuneration in addition to the Participant’s Salary. For purposes
of the Plan, Bonuses shall be determined without regard to any reductions
(a) for any salary deferral contributions to a plan qualified under Section 125
or Section 401(k) of the Code; or (b) pursuant to any deferral election in
accordance with Section 3 or any other plan of deferred compensation maintained
by the Plan Sponsor or an Affiliate.
     1.5 “Board of Directors” means the Board of Directors of the Primary
Sponsor.
     1.6 “Code” means the Internal Revenue Code of 1986, as amended, and all
relevant regulations and rulings pertaining to the particular provision(s) of
the Code referenced herein.
     1.7 “Commissions” means that portion of Compensation consisting of amounts
payable as commissions, as designated by the Plan Sponsor, payable to a
Participant by the Plan Sponsor. For purposes of the Plan, Commissions shall be
determined without regard to any reductions (a) for any salary deferral
contributions to a plan qualified under Section 125 or Section 401(k) of the
Code; or (b) pursuant to any deferral election in accordance with Section 3 or
any other plan of deferred compensation maintained by the Plan Sponsor or an
Affiliate.
     1.8 “Compensation” means “Compensation,” as that term is defined under the
Countrywide Financial Corporation 401(k) Savings and Investment Plan, as that
provision or any successor provision may be amended from time to time, but
without regard to the de minimis testing provisions under Treasury Regulations
Section 1.414(s)-1(d)(3), plus any Deferral Amounts credited to a Participant
during the Plan Year.
     1.9 “Deferral Amount” means an amount credited to the Employee Deferred
Account of a Participant at the election of a Participant pursuant to Section 3.
     1.10 “Disability” shall mean a permanent and total disability such that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to last for a continuous period of not less than 12 months, as determined in
accordance with the group disability plan of the Plan Sponsor.

2



--------------------------------------------------------------------------------



 



In addition, a Participant will be deemed to be subject to a Disability if the
Participant is determined to be totally disabled by the U.S. Social Security
Administration.
     1.11 “Effective Date” means, as to the Primary Sponsor and each Plan
Sponsor that is, as of the Effective Date, a wholly-owned subsidiary (directly
or indirectly) of the Primary Sponsor, February 1, 2006, and as to each other
Plan Sponsor which adopts the Plan effective as of any date subsequent to
February 1, 2006, the date designated as such by the adopting Plan Sponsor.
     1.12 “Eligible Employee” shall mean any Employee who is (a) employed by the
Plan Sponsor, (b) determined by the Plan Administrator in its sole discretion to
be a member of a select group of management or highly compensated employees of
that Plan Sponsor within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1)
of ERISA, and any regulations relating thereto, and (c) designated by the Plan
Administrator, in its sole discretion, to be eligible to participate in the
Plan. No person who is initially classified by a Plan Sponsor as an independent
contractor for federal income tax purposes shall be regarded as an Eligible
Employee for that period, regardless of any subsequent determination that any
such person should have been characterized as a common law employee of the Plan
Sponsor for the period in question.
     1.13 “Employee” means any person who is employed by a Plan Sponsor for
purposes of the Federal Insurance Contributions Act.
     1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.15 “Initial Election Deadline” refers to the deferral election deadline
applicable to an Eligible Employee when he or she first becomes a Participant
and shall mean (a) December 31, 2005 if the Eligible Employee becomes a
Participant on or prior to February 1, 2006, or (b) if the Employee is not an
Eligible Employee as of February 1, 2006, the earlier of (i) the thirtieth
(30th) day following the date he or she is designated by the Plan Administrator
as a Participant, or (ii) December 31 of the Plan Year in which the Eligible
Employee is designated as a Participant. Notwithstanding the foregoing, the
Initial Election Deadline shall be December 31 of the Plan Year in which the
Eligible Employee is designated as a Participant if the Participant, at the time
of such designation, is a participant in any other plan of deferred compensation
maintained by the Plan Sponsor or any Affiliate.
     1.16 “Investment Fund” means such investment vehicles as may be established
by the Plan Administrator for the investment of Accounts.
     1.17 “Participant” means any Eligible Employee or former Eligible Employee
who has become a participant in the Plan pursuant to Section 2, for so long as
his or her benefits hereunder have not been paid out.
     1.18 “Payment Eligibility Date” shall mean (a) with respect to a
Participant who is not a Specified Employee, the first day following the
Participant’s Termination of Employment, or (b) with respect to a Participant
who is a Specified Employee, the first day of the seventh month following the
Participant’s Termination of Employment, except in the case of a Termination of

3



--------------------------------------------------------------------------------



 



Employment due to Disability, in which case it is the first day following the
Participant’s Termination of Employment.
     1.19 “Performance-based Bonus” means a Bonus with respect to which the
amount of, or the entitlement to, the Bonus is contingent upon the satisfaction
of pre-established organizational or individual performance criteria relating to
a performance period of at least twelve (12) months that are established in
writing by no later than ninety (90) days after the commencement of the period
of service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established. Such
pre-established organizational or individual performance criteria may include
subjective performance criteria that relate to the performance of the
Participant, a group of service providers that includes the Participant, or a
business unit (including the Primary Sponsor and all Affiliates) for which the
Participant provides services.
     1.20 “Plan” means the Countrywide Financial Corporation Supplemental
Savings and Investment Deferred Compensation Plan, as amended from time to time.
     1.21 “Plan Administrator” means the organization or person designated by
the Primary Sponsor to administer the Plan or, in the absence of any such
designation, the Countrywide Financial Corporation Administrative Committee for
Employee Benefit Plans.
     1.22 “Plan Sponsor” means individually the Primary Sponsor, each Affiliate
that is wholly-owned subsidiary, either directly or indirectly, of the Primary
Sponsor and any other Affiliate or other entity which may subsequently adopt the
Plan.
     1.23 “Plan Year” means the calendar year.
     1.24 “Retirement” means a Participant’s Termination of Employment on or
after attaining at least age 65.
     1.25 “Salary” shall mean the Participant’s Compensation, exclusive of
Bonuses and Commissions.
     1.26 “Specified Employee” shall mean a Participant who is a key employee
(as defined in Code Section 416(i) without regard to Code Section 416(i)(5)) of
the Plan Sponsor (or an entity which is considered to be single employer with
the Plan Sponsor under Code Section 414(b) or 414(c)) at any time during the
twelve (12) month period ending on December 31. Notwithstanding the foregoing, a
Participant who is a key employee determined under the preceding sentence will
be deemed to be a Specified Employee solely for the period of April 1 through
March 31 following such December 31 or as otherwise required by the Code
Section 409A.
     1.27 “Termination of Employment” means a Participant’s termination of
employment, for any reason, from the Plan Sponsor and all Affiliates.
Notwithstanding the foregoing, an event shall not be deemed to be a Termination
of Employment if it would not qualify as a “separation from service” pursuant to
Code Section 409A. For all purposes under the Plan, a

4



--------------------------------------------------------------------------------



 



Participant shall not be considered to have experienced a Termination of
Employment if the Participant remains employed by an Affiliate. However, if the
Participant is employed by an entity which is a member of a group described in
the preceding sentence and such entity ceases to be a member of such group as a
result of a sale or other reorganization, such sale or other reorganization
shall be treated as a Termination of Employment unless immediately following
such event and without any break in employment the Participant is employed by a
Plan Sponsor or Affiliate.
     1.28 “Trust” means the grantor trust that may be maintained by the Primary
Sponsor as a source for the payment of benefit obligations under the Plan.
     1.29 “Trustee” means the trustee under the Trust.
     1.30 “Valuation Date” means each regular business day of the entity
maintaining the investments in which the Investment Funds are invested.
SECTION 2
ELIGIBILITY
     2.1 Each Eligible Employee shall become a Participant as of the date
designated by the Plan Administrator. A designation of eligibility by a Plan
Sponsor shall be by means of a written or electronic communication to an
Eligible Employee.
     2.2 A Participant who ceases to be an Eligible Employee will no longer be
eligible to make further deferrals under the Plan pursuant to Section 3;
provided, however, that in any such circumstance, further deferrals by the
Participant under Section 3 shall continue for as long as necessary to preserve
the irrevocability of the election under Code Section 409A. A Participant who
ceases to be an Eligible Employee shall continue to be subject to all other
terms of the Plan so long as he remains a Participant of the Plan.
     2.3 In the event the Participant participates in a plan of a Plan Sponsor
or Affiliate intended to qualify under Code Section 401(a) and containing a
tax-qualified cash or deferred arrangement qualified under Code Section 401(k),
the Participant shall be suspended from continued participation under this Plan
under Section 3 to the extent required by such other plan as a result of a
hardship withdrawal made by such Participant under such other plan, but only to
the extent such suspension would not affect the irrevocability of the
Participant’s outstanding deferral elections under Code Section 409A.
SECTION 3
DEFERRAL ELECTIONS
     3.1 Initial Election Deadline. Each Participant may elect to defer receipt
of his or her Salary, Bonus and/or Commissions by filing with the Plan
Administrator an election that conforms to the requirements of this Section 3.1,
on a form provided by the Plan Administrator, by his or her Initial Election
Deadline or such earlier date as may be required by the Plan Administrator. An
election to defer Salary, Bonuses or Commissions by an Initial Election

5



--------------------------------------------------------------------------------



 



Deadline shall be effective with respect to Salary and Bonuses for services to
be performed after the election and to Commissions that relate to customers’
payments made after the date of election. For this purpose, a Bonus that is
earned based on a specified performance period (for example an annual period)
shall be deemed to be with respect to services to be performed after the date of
the election as to the portion of the Bonus equal to the total amount of the
Bonus for the service period multiplied by a ratio of the number of days
remaining in the performance period after the election to the total number of
days in the performance period. Notwithstanding the foregoing, an election to
defer a Performance-based Bonus shall be given effect without the proration in
the preceding sentence if the Participant performs services continuously from a
date no later than the date the performance criteria are established, the
election is made at least six (6) months before the end of the applicable
performance period and at the date of the election the amount of the
Performance-based Bonus is not readily ascertainable or substantially certain to
be paid.
     3.2 Elections Other Than Elections During the Initial Election Deadline. A
Participant may subsequent to his or her Initial Election Deadline elect to
defer Salary, Bonus, and/or Commission for a subsequent Plan Year by filing an
election, on a form provided by the Plan Administrator. Such election shall be
made on or before the last day of the preceding Plan Year for which the election
is to apply, or such earlier date as may be required by the Plan Administrator.
An election to defer Salary, Bonuses, or Commissions for such Plan Year shall be
effective with respect to Salary and Bonuses for services to be performed for
the Plan Year and to Commissions that relate to customers’ payments made during
such Plan Year. Notwithstanding the foregoing, an election to defer a
Performance-based Bonus shall be given effect without the proration in the
preceding sentence if the Participant performs services continuously from a date
no later than the date the performance criteria are established, the election is
made at least six (6) months before the end of the applicable performance period
and at the date of the election the amount of the Performance-based Bonus is not
readily ascertainable or substantially certain to be paid.
     3.3 Duration of Deferral Elections. Any deferral election(s) made under
Sections 3.1 and 3.2 shall be irrevocable and shall apply only with respect to
the Plan Year for which the election is made; provided, that a Participant may
cancel his or her deferral election for a Plan Year due to an unforeseeable
emergency pursuant to Section 6.2 or a hardship distribution pursuant to Treas.
Reg. Section 1.401(k)-(d)(3) under a plan of a Plan Sponsor or Affiliate
intended to qualify under Code Section 401(a) and containing a tax-qualified
cash or deferred arrangement qualified under Code Section 401(k). The Plan
Administrator may provide that any deferral election(s) provided as to Salary
and/or Commissions are to be given continuing effect until terminated or
modified by the Participant; provided, however, in that event, any such deferral
election(s) shall become irrevocable as to a Plan Year as of the immediately
preceding December 31st.
     3.4 General Rule. Subject to such limits and conditions as the Plan
Administrator may impose, the amount of Salary, Bonus, and/or Commissions which
a Participant may elect to defer is as follows:

6



--------------------------------------------------------------------------------



 



     (i) any whole-number percentage of Salary;
     (ii) any whole-number percentage of Bonus; and/or
     (iii) any whole-number percentage of Commissions;
provided; however, that the deferral election may not relate to any payroll
withholding amount, such as, but not limited to, required tax withholding or
employee contributions under Code Section 401(k) or 125 or for group health plan
premiums.
     3.5 Minimum Deferrals. From time to time, the Plan Administrator may impose
a minimum aggregate amount that may be deferred by a Participant during a Plan
Year. In that event, with respect to those Eligible Employees who become
Participants in the Plan after the first day of a Plan Year, the minimum
aggregate amount may be prorated as determined by the Plan Administrator in a
fair and uniform manner based upon the number of months of participation in the
Plan during such Plan Year. Such minimum may be satisfied by deferring Salary,
Bonus and Commissions payable for services rendered for such Plan Year (even
though such Bonus or Commission may not be paid until the next Plan Year).
Accordingly, if no Salary is deferred for a Plan Year and the total amount of
the Bonus and Commissions elected to be deferred with respect to that Plan Year
is in fact less than the applicable minimum amount for that Plan Year, then no
portion of the Bonus or Commissions shall be deferred.
     3.6 Effect on Other Plans. The amount of contributions made on behalf of a
Participant under this Section 3 and Section 4 shall not be deemed to be
earnings or compensation for the purpose of calculating the amount of a
Participant’s benefits or contributions under a retirement or deferral plan of a
Plan Sponsor or the basis or amount for any other benefit plan provided by a
Plan Sponsor, except to the extent provided in any such plan. No amount
distributed under this Plan shall be deemed to be earnings or a part of the
Participant’s total compensation when determining a Participant’s benefit under
any benefit plan established by a Plan Sponsor, unless otherwise provided in
such plan.
SECTION 4
PLAN SPONSOR CONTRIBUTIONS
     For each Plan Year, a Plan Sponsor may, but is not required to, contribute
on behalf of one or more of its Participants an amount equal to a certain
percentage of the Participant’s Salary, Bonus, and/or Commissions for such Plan
Year and/or a certain percentage of the deferrals under Section 3 for such Plan
Year, subject to such conditions and limitations as the Plan Sponsor may
prescribe, with the approval of the Plan Administrator. The determination of
whether, and what percentage or amount, to so award for a Plan Year shall be
determined by the Plan Sponsor and need not be uniformly applied to each
Participant.
SECTION 5
CREDITING ACCOUNTS
     5.1 As soon as reasonably practicable after the date of withholding by the
Plan Sponsor, Deferral Amounts previously elected by a Participant shall be
credited to the Participant’s Employee Deferred Account.

7



--------------------------------------------------------------------------------



 



     5.2 As of the last Valuation Date of each Plan Year or any earlier
Valuation Dates as may be selected by the Plan Administrator, the amounts to be
credited for the applicable period pursuant to Section 4 on behalf of a
Participant shall be credited to the Participant’s Employer Contribution
Account.
     5.3 As of the last business day of each calendar month (or such other
Valuation Dates as the Plan Administrator may direct), with respect to each
portion of a Participant’s Account invested in a particular Investment Fund, the
Plan Administrator shall credit the Participant’s Account, to the extent
invested in such Investment Fund (the “Subaccount”), with earnings or losses in
an amount equal to that determined by multiplying the balance credited to such
Subaccount as of the previous crediting date by the net investment return for
that Investment Fund for the period.
     5.4 A Participant shall designate the Investment Funds in which amounts
credited to the Participant’s Account will be deemed to be invested for purposes
of determining the rate of return to be credited to the Participant’s Account.
The Investment Funds from which the Participant shall make such designation
shall be selected by the Plan Administrator. The designation shall be made on a
form provided to the Participant by the Plan Administrator. The Plan
Administrator may from time to time eliminate or add new Investment Funds and
shall communicate any eliminations or additions to Participants.
     In making the designation pursuant to this Section 5.4, the Participant may
specify that all or any multiple (in whole number percentages) of his or her
Account be deemed to be invested in an Investment Fund. Effective as of the last
business day of any calendar quarter (or at such other date(s) as may be
permitted by the Plan Administrator), a Participant may change the designation
made under this Section 5.4 by filing an election, on a form provided by the
Plan Administrator, by such date as may be required by the Plan Administrator.
Any change of designation shall specify that all or any multiple (in
whole-number percentages) of the aggregate amounts covered by the designation
being changed be deemed to be invested in another Investment Fund. The Plan
Administrator may adopt such further rules applicable to a Participant’s
designation or change of designation of Investment Fund. Notwithstanding the
foregoing, the Plan Administrator may, but is not required to, direct the
Trustee to invest amounts credited to the Participant’s Account in accordance
with the Investment Fund designations of the Participant. Upon prior written
notice to a Participant, the Plan Administrator may revise or give no effect to
a Participant’s investment selections. If no investment election has been
properly or timely filed with the Plan Administrator or if the Plan
Administrator, upon prior written notice to the Participant, modifies the
Participant’s election, an Account shall be credited with the net income or net
loss of the Investment Fund(s) selected by the Plan Administrator.

8



--------------------------------------------------------------------------------



 



SECTION 6
VESTING
     6.1. Employee Deferred Account. Subject to Section 14.1, each Participant’s
Employee Deferred Account shall be one hundred percent (100%) vested at all
times.
     6.2. Employer Contribution Account. Subject to Section 14.1, each
Participant’s Employer Contribution Account shall be subject to such vesting
schedule as may be established by the Plan Administrator from time to time. Any
portion of an Employer Contribution Account that is not vested as of the
Participant’s termination of employment shall be immediately forfeited. If the
Plan Administrator establishes different vesting schedules pursuant to this
Subsection for any Plan Sponsor contributions, the Plan Administrator shall
establish a separate subaccount for those contributions (and earnings and losses
thereon) to which a different vesting schedule applies. Notwithstanding any
vesting schedule as may be established by the Plan Administrator under this
Section 6.2, in the event of a Participant’s death or Disability, the
Participant will be treated as one hundred percent (100%) vested in his or her
Employer Contribution Account notwithstanding any other provision of any such
vesting schedule.
SECTION 7
DISTRIBUTIONS
     7.1 Distribution of Benefits.
     (a) Termination of Employment. In the case of a Participant who experiences
a Termination of Employment other than due to death or Disability, the vested
portion of his or her Account shall be paid to the Participant in one lump sum
on or as soon as administratively feasible after the Payment Eligibility Date.
     (b) Death. In the case of a Participant who experiences a Termination of
Employment due to death, the vested portion of his or her Account shall be paid
to the Participant’s Beneficiary in one lump sum on or as soon as
administratively feasible after the Payment Eligibility Date.
     (c) Disability. In the case of a Participant who experiences a Termination
of Employment due to Disability, the vested portion of his or her Account shall
be paid to the Participant in one lump sum on or as soon as administratively
feasible after the Payment Eligibility Date.
     (d) Scheduled Distribution. On the form submitted in connection with a
Participant’s Initial Election Deadline, the Participant may make an election to
receive payment of the vested portion of his or her Account in a lump sum on a
future payment date while still employed; provided, however, that the future
payment date selected must be at least two (2) years from the date that the form
is received by the Plan Administrator. A distribution pursuant to this
Section 7.1(d) shall be made as soon as administratively practicable after the
designated future payment date. Notwithstanding the foregoing, if a Participant
experiences a Termination of Employment before the designated future

9



--------------------------------------------------------------------------------



 



payment date, the Participant’s vested Account will then be paid in a lump sum
pursuant to the other applicable provisions of this Section 7.1.
A Participant may, after making an election pursuant to this Section 7.1(d) (or
any subsequent election pursuant to this Subsection (d) with respect to the
timing of a distribution) change his or her election, subject to the following
rules:
     (i) such election may not take effect until at least twelve (12) months
after the date on which it is made;
     (ii) the payment must be deferred for a period of not less than five
(5) years from the date it would otherwise have been made; and
     (iii) the election must be made at least twelve (12) months prior to the
designated future payment date as in effect immediately prior to the redeferral
election.
     No election pursuant to this Section 7.1(d) will be permitted that
accelerates a payment that would cause the Participant’s Account to be included
in the gross income of the Participant prior to the taxable year containing the
date(s) selected under the redeferral election as a result of the requirements
under Code Section 409A.
     7.2 Distribution in General. A distribution pursuant to this Section 7 of
less than the Participant’s entire vested Account shall be made pro rata from
his or her Subaccounts according to the balances in such Subaccounts. A
Participant’s Account shall be valued pursuant to Section 5.3 for the final time
as of the Valuation Date immediately preceding the date the distribution is
processed for payment pursuant to this Section 7. A Participant’s Account may be
distributed in cash or in kind, as determined by the Plan Administrator.
     7.3 Inability to Locate Participant. In the event that the Plan
Administrator is unable to locate a Participant or Beneficiary within two years
following the Participant’s Payment Eligibility Date or other payment date,
after making a reasonable effort to locate such person, the amount allocated to
the Participant’s Account shall be forfeited. In the event the Participant later
notifies the Plan Administrator of his whereabouts and requests the payments due
to him under the Plan, the Plan Sponsor shall re-credit the Participant’s
account and provide for payment of the re-credited amount to the Participant as
soon as administratively feasible.
     7.4 Trust.
     (a) To provide a source for the satisfaction of obligations under the Plan,
the Primary Sponsor may establish the Trust, which, if established, shall be a
grantor trust.
     (b) In the event a Trust is established, the Plan Administrator shall
direct the Trustee to pay for benefits of the Participant or his or her
Beneficiary at the time and in the amount described in this Section 7. In the
event the amounts held under the Trust which are attributable to a particular
Plan Sponsor’s contributions are not sufficient to provide the full amount
payable to the Participant(s) and/or Beneficiary(ies) of such Plan

10



--------------------------------------------------------------------------------



 



Sponsor, that Plan Sponsor shall pay for the remainder of such amount at the
time set forth in Section 7. No other Plan Sponsor or Affiliate shall be
responsible for the benefit obligations of a Plan Sponsor. Notwithstanding the
foregoing, payments from the Trust shall be subject to the governing provisions
of the agreement establishing the Trust.
SECTION 8
ADMINISTRATION OF THE PLAN
     8.1 Operation of the Plan Administrator. The Countrywide Financial
Corporation Administrative Committee for Employee Benefit Plans shall be the
Plan Administrator, unless it appoints another Plan Administrator. If an
organization is appointed to serve as the Plan Administrator, then the Plan
Administrator may designate in writing a person who may act on behalf of the
Plan Administrator. The Primary Sponsor shall have the right to remove the Plan
Administrator at any time by notice in writing. The Plan Administrator may
resign at any time by written notice or resignation to the Primary Sponsor. Upon
removal or resignation, or in the event of the dissolution of the Plan
Administrator, the Primary Sponsor may appoint a successor or succeed to the
position itself.
     8.2 Duties of the Plan Administrator.
     (a) The Plan Administrator shall perform any act which the Plan authorizes
or requires of the Plan Administrator by action taken in compliance with the
Plan and may designate in writing other persons to carry out its duties under
the Plan. The Plan Administrator may employ persons to render advice with regard
to any of the Plan Administrator’s duties.
     (b) The Plan Administrator shall from time to time establish rules, not
contrary to the provisions of the Plan, for the administration of the Plan and
the transaction of its business. All elections and designations under the Plan
by a Participant or Beneficiary shall be made on forms prescribed by the Plan
Administrator. The Plan Administrator shall have discretionary authority to
construe the terms of the Plan and shall determine all questions arising in the
administration, interpretation and application of the Plan, including, but not
limited to, those concerning eligibility for benefits and it shall not act so as
to discriminate in favor of any person. All determinations of the Plan
Administrator shall be conclusive and binding on all Participants and
Beneficiaries, subject to the provisions of the Plan and subject to applicable
law.
     (c) The Plan Administrator shall furnish Participants and Beneficiaries
with all disclosures now or hereafter required by ERISA. The Plan Administrator
shall file, as required, the various reports and disclosures concerning the Plan
and its operations as required by ERISA and by the Code, and shall be solely
responsible for establishing and maintaining all records of the Plan. The Plan
Administrator shall provide to each Participant, within one hundred twenty
(120) days after the end of each Plan Year, a statement setting forth the
benefits then accrued by the Participant under the Plan.

11



--------------------------------------------------------------------------------



 



     (d) The statement of specific duties for a Plan Administrator in this
Section is not in derogation of any other duties which a Plan Administrator has
under the provisions of the Plan or under applicable law.
     (e) Each Plan Sponsor shall indemnify and hold harmless each person
constituting the Plan Administrator from and against any and all claims and
expenses (including, without limitation, attorney’s fees and related costs)
arising in connection with the performance by the person of his duties in that
capacity, other than any of the foregoing arising in connection with the willful
neglect or willful misconduct of the person acting.
     8.3 Action by the Primary Sponsor or a Plan Sponsor. Any action to be taken
by the Primary Sponsor or a Plan Sponsor shall be taken by resolution or written
direction duly adopted by its board of directors or appropriate governing body,
as the case may be; provided, however, that by such resolution or written
direction, the board of directors or appropriate governing body, as the case may
be, may delegate to any officer or other appropriate person of a Plan Sponsor
the authority to take any such actions as may be specified in such resolution or
written direction, to the extent not otherwise inconsistent with the provisions
of the Plan.
SECTION 9
CLAIM REVIEW PROCEDURE
     9.1 Notice of Denial. If a Participant or a Beneficiary is denied a claim
for benefits under the Plan, the Plan Administrator shall provide to the
claimant written notice of the denial within ninety (90) days (forty-five
(45) days with respect to a denial of any claim for benefits due to the
Participant’s Disability) after the Plan Administrator receives the claim,
unless special circumstances require an extension of time for processing the
claim. If such an extension of time is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
90-day or 45-day period, as applicable. In no event shall the extension exceed a
period of ninety (90) days (thirty (30) days with respect to a claim for
benefits due to the Participant’s Disability) from the end of such initial
period. With respect to a claim for benefits due to the Participants Disability,
an additional extension of up to thirty (30) days beyond the initial 30-day
extension period may be required for processing the claim. In such event,
written notice of the extension shall be furnished to the claimant within the
initial 30-day extension period. Any extension notice shall indicate the special
circumstances requiring the extension of time, the date by which the Plan
Administrator expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.
     9.2 Contents of Notice of Denial. If a Participant or Beneficiary is denied
a claim for benefits under a Plan, the Plan Administrator shall provide to such
claimant written notice of the denial which shall set forth:

12



--------------------------------------------------------------------------------



 



     (a) the specific reasons for the denial;
     (b) specific references to the pertinent provisions of the Plan on which
the denial is based;
     (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;
     (d) an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review;
     (e) in the case of a claim for benefits due to the Participant’s
Disability, if an internal rule, guideline, protocol or other similar criterion
is relied upon in making the adverse determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
decision and that a copy of such rule, guideline, protocol or other similar
criterion will be provided free of charge upon request; and
     (f) in the case of a claim for benefits due to the Participant’s
Disability, if a denial of the claim is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of the Plan to the claimant’s medical circumstances or a statement that
such explanation will be provided free of charge upon request.
     9.3 Right to Review. After receiving written notice of the denial of a
claim, a claimant or his or her representative shall be entitled to:
     (a) request a full and fair review of the denial of the claim by written
application to the Plan Administrator (or Appeals Fiduciary in the case of a
claim for benefits due to the Participant’s Disability);
     (b) request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;
     (c) submit written comments, documents, records, and other information
relating to the denied claim to the Plan Administrator or Appeals Fiduciary, as
applicable; and
     (d) a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

13



--------------------------------------------------------------------------------



 



     9.4 Application for Review.
     (a) If a claimant wishes a review of the decision denying his or her claim
to benefits under the Plan, other than a claim described in Subsection (b) of
this Section 9.4, he or she must submit the written application to the Plan
Administrator within sixty (60) days after receiving written notice of the
denial.
     (b) If the claimant wishes a review of the decision denying his claim to
benefits under the Plan due to a Participant’s Disability, he must submit the
written application to the Appeals Fiduciary within one hundred eighty
(180) days after receiving written notice of the denial. With respect to any
such claim, in deciding an appeal of any denial based in whole or in part on a
medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall:
     (i) consult with a health care professional who has appropriate training
and experience in the field of medicine involved in the medical judgment; and
     (ii) identify the medical and vocational experts whose advice was obtained
on behalf of the Plan in connection with the denial without regard to whether
the advice was relied upon in making the determination to deny the claim.
     Notwithstanding the foregoing, the health care professional consulted
pursuant to this Subsection (b) shall be an individual who was not consulted
with respect to the initial denial of the claim that is the subject of the
appeal or a subordinate of such individual.
     9.5 Hearing. Upon receiving a written application for review, pursuant to
Section 9.4, the Plan Administrator or Appeals Fiduciary, as applicable, may
schedule a hearing for purposes of reviewing the claimant’s claim, which hearing
shall take place not more than thirty (30) days from the date on which the Plan
Administrator or Appeals Fiduciary received such written application for review.
     9.6 Notice of Hearing. At least ten (10) days prior to the scheduled
hearing, the claimant and his or her representative designated in writing by him
or her, if any, shall receive written notice of the date, time, and place of
such scheduled hearing. The claimant or his or her representative, if any, may
request that the hearing be rescheduled, for his or her convenience, on another
reasonable date or at another reasonable time or place.
     9.7 Counsel. All claimants requesting a review of the decision denying
their claim for benefits may employ counsel for purposes of the hearing.
     9.8 Decision on Review. No later than sixty (60) days (forty-five (45) days
with respect to a claim for benefits due to the Participant’s Disability)
following the receipt of the written application for review, the Plan
Administrator or the Appeals Fiduciary, as applicable,

14



--------------------------------------------------------------------------------



 



shall submit its decision on the review in writing to the claimant involved and
to his representative, if any, unless the Plan Administrator or Appeals
Fiduciary determines that special circumstances (such as the need to hold a
hearing) require an extension of time, to a day no later than one hundred twenty
(120) days (ninety (90) days with respect to a claim for benefits due to the
Participant’s Disability) after the date of receipt of the written application
for review. If the Plan Administrator or Appeals Fiduciary determines that the
extension of time is required, the Plan Administrator or Appeals Fiduciary shall
furnish to the claimant written notice of the extension before the expiration of
the initial sixty (60) day (forty-five (45) days with respect to a claim for
benefits due to the Participant’s Disability) period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator or Appeals Fiduciary expects to render its
decision on review. In the case of a decision adverse to the claimant, the Plan
Administrator or Appeals Fiduciary shall provide to the claimant written notice
of the denial which shall include:
     (a) the specific reasons for the decision;
     (b) specific references to the pertinent provisions of the Plan on which
the decision is based;
     (c) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;
     (d) an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review;
     (e) in the case of a claim for benefits due to the Participant’s
Disability, if an internal rule, guideline, protocol or other similar criterion
is relied upon in making the adverse determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
decision and that a copy of such rule, guideline, protocol or other similar
criterion will be provided free of charge upon request;
     (f) in the case of a claim for benefits due to a Participant’s Disability,
if a denial of the claim is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or
clinical judgment for the denial, an explanation applying the terms of the Plan
to the claimant’s medical circumstances or a statement that such explanation
will be provided free of charge upon request; and
     (g) in the case of a claim for benefits due to the Participant’s
Disability, a statement regarding the availability of other voluntary
alternative dispute resolution options.
     9.9 Appeals Fiduciary. For purposes of this Section 9, the Appeals
Fiduciary means an individual or group of individuals appointed to review
appeals of claims for benefits payable

15



--------------------------------------------------------------------------------



 



due to the Participant’s Disability. The Plan Administrator shall appoint the
Appeals Fiduciary. The Appeals Fiduciary shall be required to review claims for
benefits payable due to the Participant’s Disability that are initially denied
by the Plan Administrator and for which the claimant requests a full and fair
review pursuant to this Section 9. The Appeals Fiduciary may not be the
individual who made the initial adverse determination with respect to any claim
he reviews and may not be a subordinate of any individual who made the initial
adverse determination. The Appeals Fiduciary may be removed in the same manner
in which appointed or may resign at any time by written notice of resignation to
the Plan Sponsor. Upon such removal or resignation, the Plan Sponsor shall
appoint a successor.
SECTION 10
LIMITATION OF ASSIGNMENT, PAYMENTS TO LEGALLY
INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS
     10.1 No benefit which shall be payable under the Plan to any person shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void; and no such benefit shall in any manner be liable for, or subject to, the
debts, contracts, liabilities, engagements or torts of any person, nor shall it
be subject to attachment or legal process for, or against, such person, and the
same shall not be recognized under the Plan, except to such extent as may be
required by law.
     10.2 If any person who shall be entitled to any benefit under the Plan
shall become bankrupt or shall attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge such benefit under the Plan, then the payment
of any such benefit in the event a Participant or Beneficiary is entitled to
payment shall, in the discretion of the Plan Administrator, cease and terminate
and in that event the Plan Administrator shall hold or apply the same for the
benefit of such person, his spouse, children, other dependents or any of them in
such manner and in such proportion as the Plan Administrator shall determine.
     10.3 Whenever any benefit which shall be payable under the Plan is to be
paid to or for the benefit of any person who is then a minor or determined to be
incompetent by qualified medical advice, the Plan Administrator need not require
the appointment of a guardian or custodian, but shall be authorized to cause the
same to be paid over to the person having custody of such minor or incompetent,
or to cause the same to be paid to such minor or incompetent without the
intervention of a guardian or custodian, or to cause the same to be paid to a
legal guardian or custodian of such minor or incompetent if one has been
appointed or to cause the same to be used for the benefit of such minor or
incompetent.

16



--------------------------------------------------------------------------------



 



SECTION 11
LIMITATION OF RIGHTS
     Membership in the Plan shall not give any Employee any right or claim
except to the extent that such right is specifically fixed under the terms of
the Plan. The adoption of the Plan by any Plan Sponsor shall not be construed to
give any Employee a right to be continued in the employ of a Plan Sponsor or as
interfering with the right of a Plan Sponsor to terminate the employment of any
Employee at any time.
SECTION 12
AMENDMENT TO OR TERMINATION OF THE PLAN
     12.1 Amendment and Termination by Primary Sponsor. The Primary Sponsor or
any successor thereto reserves the right by action of the Board of Directors or
its delegatee at any time to modify or amend or terminate the Plan. No such
modifications or amendments shall have the effect of retroactively changing or
depriving Participants or Beneficiaries of benefits already accrued under the
Plan; provided, however, that the Primary Sponsor reserves the right to amend
the Plan in any respect to comply with the provisions of Code Section 409A so as
not to trigger any unintended tax consequences prior to the distribution of
benefits provided herein. Notwithstanding anything contained in the Plan to the
contrary, upon termination of the Plan, each Participant’s Account shall be paid
in due course in accordance with Section 6, unless the Primary Sponsor elects to
have all Accounts paid in a lump sum as soon as practicable after the Plan’s
termination but only if the Primary Sponsor determines that such payment of
Accounts will not constitute an impermissible acceleration of payments under one
of the exceptions provided in Proposed Treasury Regulations
Section 1.409A-3(h)(2)(viii), or any successor guidance. No Plan Sponsor other
than the Primary Sponsor shall have the right to so modify, amend or terminate
the Plan.
     12.2 Termination by a Plan Sponsor. Each Plan Sponsor other than the
Primary Sponsor shall have the right to terminate its participation in the Plan
by resolution of its board of directors or other appropriate governing body and
notice in writing to the Primary Sponsor. Any termination by a Plan Sponsor
shall not be a termination as to any other Plan Sponsor. Any such termination
shall not trigger payment of any affected Participant’s Account unless the
Primary Sponsor affirmatively determines otherwise by action of its Board of
Directors in accordance with the requirements of Section 12.1.
     12.3 Termination by Primary Sponsor. If the Plan is terminated by the
Primary Sponsor it shall terminate as to all Plan Sponsors.

17



--------------------------------------------------------------------------------



 



SECTION 13
ADOPTION OF PLAN BY AFFILIATES
     Any Affiliate, if the Affiliate is authorized to do so by written direction
adopted by the Board of Directors, may adopt the Plan by action of the board of
directors or other appropriate governing body of the Affiliate. Any adoption
shall be evidenced by certified copies of the resolutions of the foregoing board
of directors or governing body indicating the adoption by the adopting
Affiliate. The resolution shall state and define the Effective Date of the
adoption of the Plan by the Plan Sponsor.
SECTION 14
MISCELLANEOUS
     14.1 Unfunded Obligations. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of any Plan Sponsor or, if
established, the Trust. Any and all of the assets of each Plan Sponsor and any
Trust assets which are attributable to amounts paid into the Trust by the Plan
Sponsors shall be, and remain, the general unpledged, unrestricted assets of the
respective Plan Sponsor, which shall be subject to the claims of that Plan
Sponsor’s general creditors. Each Plan Sponsor’s obligation under the Plan shall
be merely that of an unfunded and unsecured promise of the Plan Sponsor to pay
money in the future, and the rights of the Participants and Beneficiaries shall
be no greater than those of unsecured general creditors. It is the intention of
the Plan Sponsors that the Plan and, if established, the Trust be unfunded for
purposes of the Code and for purposes of Title I of ERISA. Nothing contained in
this Plan shall constitute a guaranty by a Plan Sponsor or any other entity that
the assets of the Plan Sponsor will be sufficient to pay any benefit hereunder.
     14.2 Tax Withholding. There shall be deducted from each payment made under
the Plan or any other compensation payable to the Participant or Beneficiary all
taxes which are required to be withheld by a Plan Sponsor in respect to such
payment. Each Plan Sponsor shall have the right to reduce any payment (or
compensation), and the Plan Administrator shall have the right to direct
reduction of any payment, by the amount of cash sufficient to provide the amount
of said taxes.
     14.3 Notice of Address. Each individual entitled to a benefit under the
Plan must file with the Primary Sponsor, in writing, his or her post office
address and each change of post office address which occurs between the date of
his or her Termination of Employment and the date he or she ceases to be a
Participant. Any communication, statement or notice addressed to such individual
at his or her latest reported office address will be binding upon him or her for
all purposes of the Plan and neither the Plan Administrator nor any Plan Sponsor
shall be obliged to search for or ascertain his or her whereabouts.
     14.4. Notices. Any notice required or permitted to be given hereunder to a
Participant or Beneficiary will be properly given if delivered or mailed,
postage prepaid, to the Participant or Beneficiary at his or her last post
office address as shown on the Primary Sponsor’s records. Any notice to the Plan
Administrator or the Primary Sponsor shall be properly given or filed

18



--------------------------------------------------------------------------------



 



upon receipt by the Plan Administrator or the Primary Sponsor at such address as
may be specified from time to time by the Plan Administrator.
     14.5 Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims arising under, or with respect
to, the Plan against the Plan Administrator and each Plan Sponsor. The Plan
Administrator may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.
     14.6 Designation of Beneficiary. Each Participant shall file with the Plan
Sponsor a notice in writing, in a form acceptable to the Plan Sponsor,
designating one or more Beneficiaries to whom payments becoming due by reason of
or after his or her death shall be made. Participants shall have the right to
change the Beneficiary or Beneficiaries so designated from time to time;
provided, however, that no such change shall become effective until received in
writing and acknowledged by the Plan Sponsor and no such change may be given
effect if not received prior to the date a distribution pursuant to Section 6
has been processed for payment (or, if applicable, the commencement of payment).
     14.7 Governing Law. To the extent not preempted by applicable federal law,
the Plan shall be governed by and construed in accordance with the laws of the
State of Delaware.
The next page is the signature page

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Primary Sponsor has caused this indenture to be
executed as of the date first above written.

              COUNTRYWIDE FINANCIAL CORPORATION
 
       
 
  By:        /s/ Marshall M. Gates 
 
       
 
           Marshall M. Gates
 
           Senior Managing Director and
 
           Chief Administrative Officer

Attest     /s/ Gerard A. Healy

Gerard A. Healy
Senior Vice President/Asst. General Counsel

20